IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :               No. 2635 Disciplinary Docket No. 3
                                :
                Petitioner      :               No. 57 DB 2019
                                :
           v.                   :               Attorney Registration No. 317286
                                :
JOHN RICHARD SHREVE,            :               (Warren County)
                                :
                Respondent      :


                                         ORDER


PER CURIAM
       AND NOW, this 14th day of August, 2019, upon consideration of the

Recommendation of the Disciplinary Board, John Richard Shreve is placed on

temporary suspension until further action by this Court. See Pa.R.D.E. 208(f)(5). He

shall comply with the provisions of Pa.R.D.E. 217.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).

       The Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.